I concur in the result. I think the fact that plaintiff accepted the stock certificate in question without any genuine countersignature and certificate by the duly appointed registrar of defendant's stock certificates that the same had been duly registered, but rather accepted said stock certificate with a forged purported certificate by the registrar is a very important circumstance in determining its right to recover herein.
The Central Trust Company had been duly appointed registrar of the capital stock of the defendant corporation. While the certificate did not by words upon its face specifically require that a stock certificate must be countersigned and registered by such registrar in order to make the transfer valid, the fact that a blank certificate for this purpose was printed upon the certificate and that the same purported to have been executed by the registrar, considered in the light of the knowledge which we must assume was possessed by plaintiff of the common practice to require certificates of stock to be countersigned and registered, was in my judgment notice to the plaintiff that in actual practice such countersigning and registering were essential to give the stock certificate validity. Of course if this is so plaintiff was charged with the obligation of knowing or ascertaining that the certificate of registry was genuine and if, as the result of overconfidence and neglect of inquiry, it accepted a stock certificate upon which the registrar's certificate had been forged, it was itself guilty of neglect and mistake, which prevents it from claiming that defendant was guilty of negligence.